Opinion by
Cline, J.
The bristles were wrapped in small paper packages upon which appeared the legend “Origin Siberia USS It.” As the bristles themselves were not capable of being marked, the question for decision is whether or not the immediate containers were legally marked. Kraft v. United States (22 C. C. P. A. 111, T. D. 47103) cited. The paper coverings were found to be the immediate containers. Abstract 39004 followed. The question arises as to whether or not the addition of “U S S R” to “Siberia” is sufficient information to indicate the country of origin. Mitsui v. United States (T. D. 49357) cited. As Siberia is a well-known name of a large subdivision of the country of origin, it was found to be a term which definitely indicates that country. Lorillard v. United States (24 C. C. P. A. 90, T. D. 48412) followed. The protest was therefore sustained. Abstracts 32638 and 34635 cited.